Cope, J. delivered the opinion of the Court
Field, C. J. and Norton, J. concurring.
This is an action of forcible entry and detainer. The necessary facts are alleged in the complaint and found by the Court, and the judgment is in accordance with the pleadings and finding. It is objected that the Court erred in awarding as damages the value of the rents and profits, such value not being stated in the complaint. We are of opinion that no error was committed in this respect, as the statute does not require the value to be stated.
Judgment affirmed.